DETAILED ACTION
	This action is in response to the applicant’s reply filed on March 19, 2021. Claims 1-3, 5-6, and 9-20 are pending and addressed below.

Response to Amendment
Claims 1-3, 6, 13, and 17 are amended. Claims 4 and 7-8 are cancelled. Claims 1-3, 5-6, and 9-20 are pending and addressed below. 

Response to Arguments
Applicant's arguments filed March 19, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicants have argued that Dowla et al., US 2011/0290011 (hereinafter Dowla) fails to disclose the limations of “evaluating the reflection of the ultrasonic wave to determine one or more parameters associated with the casing tubular and supporting structure including at least one of a thickness of a liner, properties of a geological formation, and a shape of the casing window” as recited in amended claims 1, 13, and 17. The Examiner disagrees with this position.
Regarding claim 4, the Non-Final rejection dated January 22, 2021 (hereinafter Non-Final), claim 4 rejected as anticipated by Dowla which included the limations of “evaluating the reflection includes at least one of determining properties of a medium outside of casing and determining a thickness of a cement layer extending between the casing tubular and a formation”. Specifically, the applicant has indicated that Dowla fails to disclose determing cement thickness but rather where a cement linear may begin (the upper top end). The Examiner contends that this can in fact be considered a determination of cement thickness. Specifically, the log in Figure 10B illustrates no cement 912 (or no cement thickness) and high amplitudes 914 present at the upper top end 902 of the cement 116 in the wellbore 14 and that the cement 116 and low amplitudes 916 are present below the upper top end 902 of cement 116 in wellbore 14 (Fig 10B, par [0065]). As such the receipt of high amplitudes readings would indicate that there is little or no cement thickness and low amplitude reading would indicate that there is cement present at some thickness. The Examiner concedes that this is not numerical measurement of the liner 
Regarding claim 7, the applicant has argued that Ohmer does not teach “to determine...a shape of a casing window” as recited in amended claim 1.  Ohmer discloses a method for positioning and orientating well service equipment within a wellbore using an ultrasonic scanner system on a logging sonde.  Ohmer further discloses that the well casing is characterized by processing of the ultrasonic wave reflections or echoes from the t internal and external geometry of the well casing. This allows determine of the internal and external geometry of the well casing, including holes, at any given depth and the accurate and efficient measurements of well casing (Ohmer, col 9, ln 13-48). A casing window is merely a “hole” that has been cut through the casing.  Further, Ohmer discloses using the ultrasonic scanner to align lateral branch drilling tools with previously milled casing windows (col 3, ln 43-55). Although Ohmer does not specifically disclose determining the “shape” of a casing window, one of ordinary skill would understand that the ability of Ohmer to provide accurate and efficient measurement of the internal and external geometry of the casing, including that of any “holes” through the casing, would have allowed the “shape” or measurements of a “hole” or casing window to be determined.  Therefore, Ohmer would have rendered obvious to one of ordinary skill in the art the limations of “to determine...a shape of a casing window” as one of ordinary skill would understand that the measurements of “a hole” or in this case a casing window would determine the shape. For these reasons the limations of “to determine... a shape of a casing window” as recited in amended claim 1 would be obvious over Dowla in view of Ohmer.
However, since “evaluating the reflection of the ultrasonic wave to determine one or more parameters associated with the casing tubular and supporting structure including at least one of a thickness of a liner, properties of a geological formation, and a shape of the casing window” is written in the alternative, amended claim 1 does not require that the limitations of determining the thickness of a liner, determing properties of geological formation, and determing a shape of the casing window all be met, but merely “at least one” of these limitations.  Therefore amended claim 1 is still anticipated by Dowla.
Regarding claims 2-3, 5-6, and 9-20, the arguments as presented above are equally applicable to claims 2-3, 5-6, and 9-20. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 5, 9-13, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowla et al., US 2011/0290011 (hereinafter Dowla).
Claim 1: Dowla discloses a method of forming a casing window in a casing tubular comprising:
introducing a bottom hole assembly (BHA)  (bottom hole assembly (BHA) 32) into a casing tubular (well casing 26) (see Fig 1, par [0040]);
running the bottom hole assembly (32) to a selected position in the casing tubular (BHA 32 is located in proximity of or adjacent  a feature of the well casing 26, such as casing collar joint 104, see Fig 2, par [0043]); 
directing an ultrasonic wave from the BHA toward the casing tubular (downhole component 36 may be a LWD tool included in drill string 12, par [0049], downhole component 36 may be a LWD tool that utilizes sonic waves sound waves towards the casing collar 104 and/or well casing 26, par [0051]-[0052]); 
receiving a reflection of the ultrasonic wave at the BHA (receiver may receive sonic waves reflected from the casing collar joint 104 and/or well casing 26, par [0052]); and 
evaluating the reflection of the ultrasonic wave to determine one or more parameters associated with the casing tubular and supporting structure (sound waves or waveforms received by the downhole component 36 are processed by the downhole component 36 and/or the surface controller 48, downhole component 36 and/or surface controller 48 may identify or the locate of one or more casing collar joints 104 based on the measurements and/or spikes 202 detected and obtained by the downhole component 36 when the downhole component 36 is near or adjacent to the casing collar joint 104, par [0053]) including at least one of a thickness of a liner (sonic receiver measures/determines a location of an upper 902 of cement 116, par [0063], [0065], log in Fig 10B illustrates no cement 912 and high amplitudes 914 are present at the upper top end 902 and cement 116 and low amplitudes are present below the upper top end 902 of cement 116 in wellbore 14 were cement is present, par [0065], lack of cement would be little or no thickness, presence of cement would be an increased thickness, when the cement 116 is in the wellbore 14, see Fig 10A-10B, par [0063]-[0065]), properties of geological formation, and a shape of the casing window.
Claim 2: Dowla discloses evaluating the reflection includes determining a location of a casing collar along the casing tubular (sound waves or waveforms received by the downhole component 36 are processed by the downhole component 36 and/or the surface controller 48, downhole component 36 and/or surface controller 48 may identify or the locate of one or more casing collar joints 104 based on the measurements and/or spikes 202 detected and obtained by the downhole component 36 when the downhole component 36 is near or adjacent to the casing collar joint 104, par [0053]).
Claim 5: Dowla discloses positioning a whipstock in the casing tubular at the selected position (after identification of casing collar joints 104, whipstock may be placed between one or more casing joints 104, par [0062]).
Claim 9: Dowla discloses transmitting data associated with the reflection of the ultrasonic wave to data acquisition system arranged at a surface system (telemetry module of one or more downhole components 36 may communicate with the surface controller, par [0033]-[0034], downhole component 36 may measure and/or detect the one or more properties associated with the casing collar joint 104 and may transmit a signal to indicate and/or identify that the feature and/or the casing collar joint 104 of the well casing may be near and/or adjacent to the downhole component 36, par [0041], [0050]).
Claim 10: Dowla discloses transmitting data includes communicating with the data acquisition system through a wired connection (downhole component may be connected to a wireline cable to communicate signals from the downhole component 36 to the surface controller 48, par [0050]).
Claim 11: Dowla discloses transmitting data includes communicating with the data acquisition system through a wireless connection (telemetry module of the one or more downhole components 36 communicates with the surface controller 48 via mud pulse telemetry, acoustic telemetry, electromagnetic telemetry and/or real time bidirectional drill string telemetry, par [0033]
Claim 12: Dowla discloses the wireless connection includes delivering one or more mud pulses, electromagnetic signals, or acoustic signals to the data acquisition system (telemetry module of the one or more downhole components 36 communicates with the surface controller 48 via mud pulse telemetry, acoustic telemetry, electromagnetic telemetry and/or real time bidirectional drill string telemetry, par [0033]).
Claims 13 and 17: Dowla discloses a resource exploration and recovery system (drilling system 10, par [0001], [0026]) comprising: 
a surface system (surface controller 48); 
a subsurface system (drill string 12) including a tubular string (drill string 13) supporting a bottom hole assembly (BHA) including: 
a tubular member (drill pipe 13): 
at least one tool (drill bit 22) supported by the tubular member (13); and 
an ultrasonic sensor system (downhole components 36) mounted to the tubular member (13) (downhole component 36 may be a LWD tool included in drill string 12, par [0049], downhole component 36 may be a LWD tool that utilizes sonic waves sound waves towards the casing collar 104 and/or well casing 26, par [0051]-[0052]), the ultrasonic sensor system (36) including at least one transceiver (downhole component 36 may be a LWD tool included in drill string 12, par [0049], downhole component 36 may be a LWD tool that utilizes sonic waves sound waves projected towards the casing collar 104 and/or well casing 26, par [0051]-[0052]) and at least one receiver BHA (receiver may receive sonic waves reflected from the casing collar joint 104 and/or well casing 26, par [0052]), the at least one transceiver being mounted to project a ultrasonic wave radially outwardly of the tubular member (downhole component 36 may be a LWD tool that utilizes sonic waves transmitted towards the casing collar 104 and/or well casing 26, par [0051]-[0052]), 
wherein the wherein the ultrasonic wave (downhole component 36 may be a LWD tool that utilizes sonic waves transmitted towards the casing collar 104 and/or well casing 26, par [0051]-[0052]), is evaluated to determine one or more parameters associated with a casing tubular and supporting structure including at least one of a thickness of a liner (sonic receiver measures/determines a location of an upper top end 902 of cement 116, par [0063], [0065], log in Fig 10B illustrates no cement 912 and  914 are present at the upper top end 902 and cement 116 and low amplitudes are present below the upper top end 902 of cement 116 in wellbore 14 were cement is present, par [0065], lack of cement would be little or no thickness, presence of cement would be an increased thickness, when the cement 116 is in the wellbore 14, see Fig 10A-10B, par [0063]-[0065]), properties of a geological formation, and a shape of a casing window.
Claims 16 and 20: Dowla discloses a communication system operable to deliver data from the ultrasonic sensor system to a surface system (telemetry module of the one or more downhole components 36 communicates with the surface controller 48 via mud pulse telemetry, acoustic telemetry, electromagnetic telemetry and/or real time bidirectional drill string telemetry, par [0033], downhole component may be connected to a wireline cable to communicate signals from the downhole component 36 to the surface controller 48, par [0050]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowla in view of Gilstrap et al., US 2017/0293044 (hereinafter Gilstrap).
Claims 14 and 18: Dowla fails to disclose the at least one transceiver includes a plurality of transceivers arranged circumferentially about the tubular member and the at least one receiver includes a plurality of receivers arranged circumferentially about the tubular member.
Gilstrap discloses a downhole tool to perform an acoustic/ultrasonic measurement. The tool includes a plurality of macro-scale transducers include MEM transmitters and receivers (par [0014).  The MEMS-based sensing components may be mounted to the downhole tool 30 and the tool deployed in the wellbore 40. An array 32 of MEM transmitters 34 and array 36 of MEM receivers 38 are mounted to the downhole tool on first and second circumferential bands, respectively (Fig 2A, par [0030]).  The arrays positioned allow the downhole tool to collect acoustic/ultrasonic wave measurements of the full abstract, par [0003], [0012], [0016]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the at least one transceiver and the at least one receiver of Dowla to include a plurality of transceivers and a plurality of receivers circumferentially arranged about the tubular member as disclosed by Gilstrap, as this modification would have allowed the downhole tool to collect acoustic/ultrasonic wave measurements of the full circumference of the wellbore and lead to higher resolution images of the wellbore, casing, and annulus (abstract, par [0003], [0012], [0016]).
Claims 15 and 19: Dowla, as modified by Gilstrap, discloses the BHA comprises at least one of a cleanout BHA, a casing exit BHA (whipstock) and a cut and pull BHA (Dowla, BHA 32 may include any number of downhole components 36 and/or other features known to one of ordinary skill in the art, par [0036], determined location may be used for positioning a whipstock, par [0047]).

Claim 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowla in view of Ohmer, US 5,996,711 (hereinafter Ohmer).
Claim 3: Dowla discloses the amplitude of detected sound waves or waveforms may change when the casing collar joint (104) is near or adjacent to the downhole component (36) allowing for real-time identification of the casing collar joints (104) (par [0053], [0058]-[0059]).
Dowla is silent as to evaluating the reflection includes determining a thickness of the casing tubular.
Ohmer discloses a method for positioning and orientating well service equipment within a wellbore using a logging sonde with an ultrasonic scanner system (abstract). The well casing can be characterized by processing ultrasonic wave reflections or echoes from the well casing the internal and external geometry of the casing becomes evident and the thickness of the well casing at any given depth also becomes evident (col 9, ln 40-48).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Dowla to include determination of thickness of the casing tubular using the reflections of the ultrasonic waves as disclosed by Ohmer, as this modification would have allowed for col 9, ln 40-48).
Claim 6: Dowla discloses forming a casing window through the casing tubular at the selected position (whipstock may be placed between the one or more casing collar joints 104 such that a window may be milled into the side of the well casing 26 between the one or more casing collar joints 104, [0062]).
Dowla is silent as evaluating the reflection includes determining the shape of the casing window. 
Ohmer discloses a method for positioning and orientating well service equipment within a wellbore using a logging sonde with an ultrasonic scanner system (abstract). The well casing can be characterized by processing ultrasonic wave reflections or echoes from the well casing wherein the internal and external geometry of the casing becomes evident and the thickness of the well casing at any given depth also becomes evident (col 9, ln 40-48). This allows determination of the internal and external geometry of the well casing, including holes, at any given depth and the accurate and efficient measurements of well casing features (Ohmer, col 9, ln 13-48). The ultrasonic scanner system may further be used for aligning lateral branch drilling tools with previously milled casing windows (col 3, ln 43-55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Dowla to include evaluating the reflection includes determining the shape of the casing window, as Ohmer discloses that the ultrasonic scanner system can be used to determine the accurate and efficient measurements of the internal and external geometry of the casing at any given depth, including as well as be used for aligning previously drilled milled casing windows (col 3, ln 43-55, col 9, ln 40-48), as such one of ordinary skill would have been capable of directing the ultrasonic wave toward an area of interest in the casing, including the casing window, for determing the shape of the casing window through measurements. 

Conclusion
Claims 1-3, 5-6, and 9-20 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676